UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ORIENT EXPRESS CONTAINER CO.
 LTD. and OEC FREIGHT (NY) INC.,
                        Plaintiffs,                               18-CV-5847 (JPO)

                     -v-                                       OPINION AND ORDER

 VERDE TEXTILE USA
 CORPORATION and HIGH HOPE
 INTERNATIONAL GROUP,
                      Defendants.


J. PAUL OETKEN, District Judge:

       On June 28, 2018, Plaintiffs Orient Express Container Co. Ltd. and OEC Freight (NY)

Inc. (together, “Orient Express”) filed this declaratory judgment action against Verde Textile

USA Corporation (“Verde”). 1 (Dkt. No. 1 (“Compl.”).) Verde failed to respond to the

complaint within the allotted time, and Orient Express now moves for default judgment. (Dkt.

No. 20.) For the reasons that follow, the motion is granted in part and denied in part.

I.     Background

       For purposes of deciding this motion, the Court accepts as true all factual allegations

pleaded in Orient Express’s complaint. See Bricklayers & Allied Craftworkers Local 2 v.

Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (per curiam).

       At some point prior to the commencement of this lawsuit, Orient Express entered into a

maritime contract by which it agreed to carry a shipment of goods from Shanghai, China, to

Long Beach, California, pursuant to a bill of lading that specified the terms and conditions of

delivery. (Compl. ¶ 10; Dkt. No. 1-1; Dkt. No. 21 ¶ 5.) Orient Express delivered the shipment


       1
        High Hope International Group was also initially named as a defendant in this suit, but
Orient Express has since voluntarily dismissed its claims against this defendant. (Dkt. No. 22.)


                                                 1
according to the terms of the contract, but Verde, the company that was due to receive the goods,

failed to collect them upon arrival. (Compl. ¶¶ 14–15.) As a result, Orient Express was obliged

to put the goods in storage and, in doing so, has incurred substantial expenses. (Compl. ¶ 14.)

        The terms and conditions laid out in the bill of lading provide, as relevant here, that

Orient Express “shall have a lien on the [g]oods” contained in the shipment at issue “for all sums

due under this contract,” as well as “the cost of recovering such sums, inclusive of attorney

fees.” (Compl. ¶ 12.) And this lien, the terms and conditions further provide, “may be enforced

by [Orient Express] by public or private sale at the expense of and without notice” to Verde, the

consignee, i.e., intended recipient, of the goods. (Id.)

        On June 20, 2018, Orient Express wrote to advise Verde that the goods “remain[ed]

uncollected and [were] now accruing storage and other charges on a daily bas[is]” and that Verde

would be liable for these charges, as well as “interest and attorney’s fees incurred by [Orient

Express] in this matter.” (Dkt. No. 21-1 at 14.) Unless Verde paid the amount due, Orient

Express warned, it would file a lawsuit and “exercise its right . . . to sell the goods . . . to satisfy

[Verde’s] debt to [Oriental Express].” (Dkt. No. 21-1 at 15.)

        True to its word, Orient Express then commenced this lawsuit on June 28, 2018, asserting

a single count against Verde under the Declaratory Judgment Act, 28 U.S.C. § 2201, and seeking

a judicial declaration that Orient Express has the authority under the terms of its contract to

exercise its maritime lien, sell the goods at issue, and use the proceeds to recoup the expenses it

has incurred in storing and transporting Verde’s goods (Compl. at 8)—expenses that allegedly

total $26,076.69, inclusive of interest and attorney’s fees (Dkt. No. 21 ¶ 10). Verde failed to

respond to Orient Express’s complaint, and the Clerk of Court issued a certificate of default




                                                    2
against Verde on December 4, 2018. (Dkt. No. 14.) Orient Express then filed a motion for

default judgment against Verde. (Dkt. No. 20.) The Court turns to the merits of that motion.

II.    Legal Standard

       When a defendant “has failed to plead or otherwise defend” a lawsuit, that defendant is in

default and is deemed, for purposes of liability, to have admitted all well-pleaded allegations in

the complaint. Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F. Supp. 3d 336, 343–44

(S.D.N.Y. 2014) (quoting Fed. R. Civ. P. 55(a)). At that point, the plaintiff is entitled to default

judgment if the complaint’s allegations “establish [the defendant’s] liability as a matter of law.”

Id. at 344 (alteration in original) (quoting Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)).

       In contrast to the facts supporting liability, however, “the amount of damages” alleged in

the complaint “are not deemed true” in the event of a default. Tiffany (NJ) Inc. v. Luban, 282 F.

Supp. 2d 123, 124 (S.D.N.Y. 2003) (quoting Credit Lyonnais Sec. (USA) v. Alcantara, 183 F.3d

151, 152 (2d Cir. 1999)). Rather, after a court has determined that entry of default judgment

against a defendant on a particular claim is appropriate, the court must “conduct an inquiry in

order to ascertain the amount of damages with reasonable certainty” by “determining the proper

rule for calculating damages on such a claim, and assessing plaintiff’s evidence supporting the

damages to be determined under this rule.” Id. (quoting Credit Lyonnais, 183 F.3d at 152).

III.   Discussion

       As an initial matter, the Court concludes that it has both subject-matter jurisdiction over

this suit and personal jurisdiction over Verde in connection with Orient Express’s claim. As to

subject-matter jurisdiction, the contract at issue here is a maritime contract because its “primary

objective is to accomplish the transportation of goods by sea.” Norfolk S. Ry. Co. v. Kirby, 543

U.S. 14, 24 (2004); see also Thypin Steel Co. v. Asoma Corp., 215 F.3d 273, 277 (2d Cir. 2000)

(“A bill of lading for ocean carriage is a maritime contract.”). The case therefore falls within this


                                                  3
Court’s admiralty jurisdiction, see 28 U.S.C. § 1333, and this Court is empowered to enter a

declaratory judgment, see id. § 2201(a). And as to personal jurisdiction, Verde—which in any

event has its principal place of business in New York (Compl. ¶ 3)—has consented to submit to

this Court’s jurisdiction through a forum-selection clause in the contract at issue (Compl. ¶ 8).

       The Court therefore turns to consider whether the facts alleged in the complaint, which

are accepted as true as a result of Verde’s default, establish Orient Express’s right to the

requested relief as a matter of law. Here, Orient Express has a valid contractual lien on the

goods at issue and the right to enforce that lien by public or private sale in order to recoup “all

sums due under th[e] contract,” as well as “the cost of recovering such sums, inclusive of

attorney fees.” (Compl. ¶ 12.) The Court easily concludes, then, that Orient Express is entitled

to a default judgment authorizing it to sell the goods at issue and to use the proceeds to recoup

whatever sums Verde owes it under the contract. The Court will enter such a judgment.

       However, to the extent that Orient Express asks this Court to enter a judgment that

specifically identifies what sorts of expenses Orient Express is entitled to recover from Verde—

or the total amount of those expenses (see Dkt. No. 21 ¶ 10)—the Court is unable on the present

record to do so. First, Orient Express requests that the declaratory judgment in its favor specify

that it is entitled to recoup the costs of “stor[ing], trucking, [and] warehousing” Verde’s goods

after Verde failed to receive them, along with interest and attorney’s fees. (Id.) But Orient

Express may enforce its lien to recover only those sums (and attorney’s fees for collecting those

sums) that are due “under th[e] contract” (Dkt. No. 1 ¶ 12), and Orient Express has neither filed a

copy of the contract nor quoted its relevant substantive provisions in the complaint, cf. APL Co.

Pte. Ltd. v. Blue Water Shipping U.S. Inc., 779 F. Supp. 2d 358, 368 (S.D.N.Y. 2011) (quoting

from a maritime contract that expressly provided that “the costs of . . . storage” in the event of




                                                  4
the consignee’s failure to take possession of the goods at issue would “forthwith upon demand be

paid by the Merchant to the Carrier”). Nor has Orient Express pointed to any source of legal

authority that would require Verde to pay transportation or warehousing costs in the event that

the terms of the contract itself do not create such a duty. The Court therefore has no present

basis for making a binding legal declaration as to precisely what categories of expense Orient

Express is entitled to recoup from its sale of Verde’s goods.

       Second, even if Orient Express had provided a basis for the Court to conclude that Verde

is liable for the specific types of cost that Orient Express now seeks to recover, Orient Express

has provided inadequate evidence to entitle it to a declaration that those costs total $26,076.69.

(Dkt. No. 21 ¶ 10.) The only evidence Orient Express has provided in quantifying its damages is

an affidavit stating that it has incurred $17,857.99 in expenses, $1,218.70 in interest, and $7,000

in attorney’s fees. (Id.) But Orient Express has offered no explanation as to where these figures

come from. For example, Orient Express has not detailed the storage and transport fees for

which it seeks reimbursement, articulated the basis for its calculation of the interest due on those

fees, or submitted timesheets or affidavits attesting to its attorneys’ hourly rates or the number of

hours those attorneys have expended on this case. Even if this Court were prepared to rule, then,

that Orient Express has demonstrated its entitlement to deduct certain types of expense from the

proceeds of its sale of Verde’s goods, Orient Express has failed to submit the sort of “detailed

affidavits [or] documentary evidence” that would provide “an evidentiary basis for the damages

sought.” Cement & Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity

Fund, Educ. & Training Fund & Other Funds v. Metro Foundation Contractors Inc., 699 F.3d

230, 234 (2d Cir. 2012); see also Perishable Food Indus. Pension Fund v. Am. Banana Co., No.




                                                  5
01 Civ. 1922, 2003 WL 21542316, at *3 (S.D.N.Y. July 1, 2003) (“A court cannot rely on an

unsupported statement of damages by plaintiff to determine the amount of damages due.”).

       Thus, while the Court rules that Orient Express is entitled to conduct a public or private

sale of the goods in its possession to recoup the amounts it is owed under the contract (along

with any attorney’s fees it has incurred in the process), the Court cannot on the present record

take the further step of declaring as a matter of law what those amounts are.

IV.    Conclusion

       For the foregoing reasons, Orient Express’s motion for default judgment against Verde is

GRANTED in part and DENIED in part.

       It is hereby ordered that the contract of carriage at issue in this suit is wholly valid and

enforceable to determine the rights, duties, responsibilities, and immunities of Orient Express

and Verde; that the terms of the contract of carriage are valid and enforceable against Verde, or

any other “merchant” as that term is defined within the Terms and Conditions of the bill of

lading; that Orient Express is authorized to exercise its maritime lien and sell Verde’s goods at

either a public or private sale to recover any amount that Verde owes Orient Express under the

terms of the contract, including any attorney’s fees incurred in recovering that amount; and that

Verde will be liable for any deficiency to the extent that the proceeds of the sale fail to cover the

full amount of Verde’s liability to Orient Express under the contract.




                                                  6
       The Clerk of Court is directed to enter judgment in favor of Orient Express in accordance

with this opinion, close the motion at Docket Number 20, and close this case without prejudice to

Orient Express moving within thirty days of the date of this order to reopen the case and to

submit further evidence in support of an updated declaratory judgment.

       SO ORDERED.

Dated: May 9, 2019
       New York, New York




                                                7
